DETAILED ACTION
tNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and arguments filed on 07 October 2021. Claims 1-20 are pending in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 was filed after the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al hereinafter Schultz Pub number 201301600138 A1 and Srivastava IEEE INDICON 2015  1570198685 Determining privacy Utility Trade-off for online Social Network data publishing.

As per claim 1, Schultz teaches a system, comprising: a memory (fig 1, database 103, 113, 115, 117) that stores computer-executable components; a processor (fig 1, element 101) that executes the computer-executable components stored in the memory, wherein the computer-executable components comprise: an anonymizing component (see fig 5A, item 503, separate network information into anonymized network information and user identifiable information) that anonymizes network information of a network based on a network attribute for a network and a node attribute of a first node of the network (the attribute is the information which can be a variety of features and characteristics) the information is , resulting in an anonymized network (see abstract which discusses collecting and controlling access to network information and network information anonymizer). Schultz discusses privacy concern (see abstract, fig 1, fig 5A, item 503; see also par 0020, 0030, 0032; par 0017 and 0038 discuss privacy concern, privacy setting, condition, and permission).

Srivastava teaches ("edge attribute", "privacy constraint" in Section IV Partial Edge Removal, "utility constraint" and "measure of a utility of the anonymized network based on a requirement of a consumer"  in Section I Introduction, "utility constraint that optimizes, or increases optimality of, the anonymizing the network information" in Section I Introduction and Section II. Related work, "measure of a loss of information during the anonymizing the network information" and "social media network" in Section II. Related work, "number of edits of the network performed during the anonymizing the network information" in Section V. Measuring privacy and utility 3rd paragraph). It would be obvious to a skill artisan at the effective filing date of the invention to combine Srivastava features of selecting an anonymization approach based on privacy constraint and utility constraint to Shultz’s system to prevent unwanted privacy breaches (see Srivastava abstract).
As per claim 2, Schultz teaches the system of claim 1, wherein connection information corresponding to a connection between the first node and a second node comprises an edge attribute (which is described as connection between node), and wherein the anonymizing the network information is further based on the edge attribute (see node 101a-101n; par 0001 and 0019 which discuss connection and communication session). As per claim 3, Schultz teaches the system of claim 1, wherein the anonymizing the network information is further based on a privacy constraint that mandates a level of privacy for the anonymized network 

As per claim 10, Schultz-Srivastava teaches a network comprises a social media network of a plurality of users (See Srivastava title and abstract which discuss social media).
As per claims 12-14 and 16-17, they are computer-implemented method of the system claims 1-9. They are rejected under the same rationale. Furthermore, see claim 1 rejection and Srivastava reference for additional reference for privacy and utility constraint.
As per claim 15, Schultz teaches the computer-implemented method of claim 14, further comprising generating the privacy constraint based on a privacy rule, and wherein the privacy rule applies to the first node (see par 0052). As per claim 18, Shultz teaches a computer program product facilitating anonymizing network information, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: generate, by the processor, a network attribute for a network of connected nodes, wherein ones of a plurality of the connected nodes comprise a node attribute, resulting in a plurality of node attributes, and wherein the generating the network attribute is based on the plurality of node attributes; generate, by the processor, a privacy constraint based on network information of the 
However, Schultz does not discuss selects, using an objective function with an optimizing criterion, an anonymization approach from a group of anonymization approaches based on a privacy constraint and a utility constraint, and anonymizes, using the anonymization approach. 
Srivastava teaches ("edge attribute", "privacy constraint" in Section IV Partial Edge Removal, "utility constraint" and "measure of a utility of the anonymized network based on a requirement of a consumer"  in Section I Introduction, "utility constraint that optimizes, or increases optimality of, the anonymizing the network information" in Section I Introduction and Section II. Related work, "measure of a loss of information during the anonymizing the network information" and "social media network" in Section II. Related work, "number of edits of the network performed during the anonymizing the network information" in Section V. Measuring privacy and utility 3rd paragraph). It would be obvious to a skill artisan at the effective filing date of the invention to combine Srivastava features of selecting an anonymization approach based on privacy constraint and utility constraint to Shultz’s system to prevent unwanted privacy breaches (see Srivastava abstract).
As per claim 19 see rejection of claim 6 above.

As per claim 20, see rejection of claim 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Srivastava.
As per claim 10, Shultz does not discuss network information comprises healthcare information of a plurality of patients.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
In addition, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/07/2021 prompted also the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454